Citation Nr: 1526169	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  The Veteran died in November 2014.  The Appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and the appellant testified at a Videoconference hearing in April 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Following the issuance of the October 2013 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VCAA notice dated in June 2012 and the transcript from the April 2014 Videoconference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for a left knee disability and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran had a current low back disability that was initially manifested in service, manifested within one year of service separation, or was otherwise etiologically related to service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      
      
      
      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2012.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

A VA examination was obtained in January 2013.  In October 2013, the VA examiner provided an addendum opinion.  Taken as a whole, the opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  The appellant was also present at this hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the appellant has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Low Back Disability

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant. 

The Appellant is seeking service connection for the Veteran's low back disability.  The Veteran asserted that he injured his back in service and had chronic back problems since this injury.

The Veteran's service treatment records revealed a diagnosis of a back strain in April 1973, with further treatment on two separate occasions in May 1973.  The Veteran was placed on a physical profile limiting his activities.  The Veteran's separation examination showed that his low back was asymptomatic at that time.  

The Veteran's post-service private treatment records revealed chiropractic care for the low back beginning around 1985.  A treatment record in 1987 indicated the Veteran bent over and twisted his back with resultant lower back pain.  A treatment record dated in August 1998 documented a history of back pain after changing a tire.  The back pain continued in 1999.  A July 1999 treatment record noted pain in the lumbar spine after lifting in a twisted position while working in a crawl space.  In a subsequent July 1999 treatment record, the Veteran reported feeling something "slip" in his lower back.  In December 1999, the Veteran reported slipping on ice the day before.  In June 2006, the Veteran injured his lower back and neck area.  In March 2007, the Veteran reported doing much better, with occasional low back and neck pain.  In May 2008, the Veteran reported low back pain after lifting a hitch.  The Veteran also indicated that he fell on his right side.  There are further chiropractic treatment notes from 2008 to 2011.  In November 2011, the Veteran fell in a hole while hunting and began experiencing increased back pain, especially with initial activity.

On VA examination in January 2013, the examiner indicated that the Veteran did not have a back disability.  The examiner noted that the Veteran's service treatment records showed a history of a back strain.  He indicated that a service treatment record dated in April 1973 documented a back strain after the Veteran lifted a large box down from a pallet of cargo.  The examiner indicated that a May 1973 service treatment record noted low back pain with recent strain.  The Veteran was provided with a bedboard.  The examiner noted that the Veteran's June 1975 separation examination indicated a history of lower back pain and muscle strain, which was presently asymptomatic.  The examiner also noted and discussed the Veteran's post-service chiropractic treatment beginning in 1998.  

The January 2013 examiner found that it was less likely as not that the Veteran's current symptoms of low back pain/condition were related to his period of service.  The examiner noted only a single back injury during the Veteran's service in 1973, with a diagnosis of a strain.  The examiner noted that the Veteran's 1975 separation examination noted a history of lower back muscle strain, which was not symptomatic at the time of his separation examination.  The examiner noted numerous reports of injuries and chiropractic treatments in the Veteran's post-service medical record.  He noted that the Veteran's present symptoms indicated primarily low back pain.  The examiner noted that the Veteran worked as a plumber for years after service, which involved repetitive bending, lifting, and hard labor.  The examiner found no nexus which connects the Veteran's injury in 1973 to his present back symptoms.  The examiner noted further that the Veteran's only treatment for back pain had been with a chiropractor, and he had not had X-ray imaging of his back by a medical provider.

In an addendum opinion dated in October 2013, the January 2013 examiner indicated that he reviewed the Veteran's chiropractic notes from 1987 to 1992.  The examiner noted that the report dated in May 1973 from the Director of Base Medical Services was temporary, and indicated that the Veteran required no duty restrictions and should be allowed the use of a bedboard.  The examiner noted that there were no other listed duty restrictions.  The examiner explained that he did not have "contempt" for chiropractic care as the Veteran's representative claimed.  The examiner indicated that the issue was not what type of medical provider the Veteran saw, but rather the onset and cause of his back symptoms.  The examiner indicated that the Veteran's service treatment records clearly indicated a diagnosis of lower back pain and muscle strain in 1973.  However, the examiner found that at the time of separation, the Veteran was asymptomatic, and his spine was found to be "normal."  The examiner explained that it seemed clear that at the time of separation, the Veteran did not have a chronic back condition that was impairing.  

The examiner also corrected his earlier statement, and indicated that the Veteran's post-service chiropractic treatment began around 1987, rather than 1998.  The examiner noted a treatment record in 1987 which indicated the Veteran bent over and twisted his back with resultant lower back pain.  The examiner explained that this still indicated low back pain secondary to a twisting injury 12 years after service.  The examiner noted five other visits for thoracic or lumbar back strain.  He explained that there were still a number of events that occurred years after the Veteran's period of service that could be linked to occupational injuries from 1998 to 2011, to include falling on ice.  The examiner found that after a review of all the records, his opinion was that the Veteran's current low back condition was not due to a single injury or lumbar strain that occurred during his period of service.  The examiner noted that at the time of his separation, there was no medical evidence of a chronic low back condition.  He found that the post-service medical records note treatment for back pain 12 years after service.  The examiner explained that it was hard to link the Veteran's one episode of lumbar strain in 1973 to the time period of 1987.  The examiner opined that for these reasons, it seemed less likely as not that the Veteran's current low back condition was related to his single injury or low back strain during his period of service which was asymptomatic at the time of his separation physical in 1975.

In 2014, the Veteran submitted a receipt from Dr. R.B. dated in February 1985, which he claimed was a receipt for treatment for his back.  A handwritten note on the receipt indicates, "also started in middle of August 1984."

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran has been diagnosed with a lumbar strain.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, an appellant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his low back disability is related to his in-service back injury.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions, as well as those of the appellant.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as low back pain, the determination as to the etiology of his low back disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current low back disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  

The Board finds that the January 2013 VA opinion and the October 2013 addendum opinion offer the strongest and most persuasive rationale regarding the etiology of the Veteran's low back disability.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating his opinion, the examiner indicated that the Veteran's service treatment records clearly indicated a diagnosis of lower back pain and muscle strain in 1973.  However, the examiner found that at the time of separation, the Veteran was asymptomatic, and his spine was found to be "normal."  The examiner explained that it seemed clear that at the time of separation, the Veteran did not have a chronic back condition.  

The examiner noted that the Veteran's post-service chiropractic treatment began around 1987, noting a treatment record in 1987 which indicated the Veteran bent over and twisted his back with resultant lower back pain.  The examiner explained that this still indicated low back pain secondary to a separate twisting injury 12 years after service.  The examiner noted five other visits for thoracic or lumbar back strain.  He explained that there were still a number of events that occurred years after the Veteran's period of service that could be linked to occupational injuries from 1998 to 2011, to include falling on ice.  The examiner found that after a review of all the records, his opinion was that the Veteran's current low back condition was not due to a single injury or lumbar strain that occurred during his period of service.  The examiner noted that at the time of his separation, there was no medical evidence of a chronic low back condition.  He found that the post-service medical records noted treatment for back pain 12 years after service.  The examiner explained that it was hard to link the Veteran's one episode of lumbar strain in 1973 to the time period of 1987.  The examiner opined that for these reasons, it seemed less likely as not that the Veteran's current low back condition was related to his single injury or low back strain during his period of service which was asymptomatic at the time of his separation physical in 1975.

The Board finds that the examiner's opinion adequately explains why the Veteran's current low back disability is most likely due to post-service injuries to the back, rather than one in-service injury, which appeared to have resolved at the time of his separation from service.  The Board notes that after the October 2013 addendum opinion, the Veteran submitted a receipt from Dr. R.B. dated in 1985, which he claimed showed back treatment beginning in 1985, rather than 1987.  Even assuming the Veteran began receiving treatment for his back in 1985 (ten years post-service), the Veteran has not provided any evidence linking this treatment to his in-service back injury in 1973.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran or the appellant regarding the onset and etiology of the Veteran's low back disability.  As discussed, the etiology of the Veteran's low back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's low back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's low back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Left Knee

As to the claim for entitlement to service connection for a left knee disability, the Veteran was afforded a VA examination in January 2013.  The examiner indicated that the Veteran did not have a current left knee disability.  The examiner found that it was less likely as not that the Veteran's present bilateral knee complaints were related to a single injury to his left knee in service or otherwise to his period of service.  

The examiner explained that the Veteran's service treatment records noted a left knee injury in February 1972 when the Veteran was hit by a car.  The clinical impression was torn left medial collateral ligament.  The examiner noted, however, that the diagnosis of ligament tear was not confirmed by any imaging studies.  He indicated that the Veteran was treated with casting and physical therapy, and was put on a profile of no walking, running, or prolonged standing until June 1972.  The examiner noted that an April 1972 treatment record indicated the Veteran reported no problems with his knee, and was able to lift 45 pounds on the physical therapy table.  The Veteran's range of motion was normal.  The examiner noted that the Veteran's separation examination in June 1975 did not indicate any history of injury to the knee.  The examiner therefore found that the Veteran's left knee injury in service had resolved prior to his separation from service.  

The examiner explained that there was no nexus or evidence of further treatment of the Veteran's knees, to include his left knee, following this injury.  The examiner found that the problem had resolved by 1975, with no further symptoms or treatment.  The examiner indicated that the current physical examination revealed bilateral osteoarthritis of both knees, not just the left knee.  The examiner found that these were "wear and tear changes" related to the Veteran's years of hard work, and due to aging and a degenerative joint process since it is bilateral.  The examiner noted further that examination revealed mild laxity of the right knee, which indicated subsequent knee injuries after service.

The Board finds this opinion inadequate because the examiner's statements were inconsistent.  In this regard, the examiner initially indicated that the Veteran did not now, nor had he ever had, a diagnosis of a knee condition.  The examiner then detailed a left knee injury in service with a questionable diagnosis of a tear of the left medial collateral ligament.  Finally, the examiner noted a diagnosis of osteoarthritis of the bilateral knees.  In light of the foregoing, an addendum opinion must be obtained which clarifies whether the Veteran had a left knee disability at any time during the appeal period, and addresses the etiology of any diagnosed left knee disability.  Moreover, as the evidence of record clearly shows a traumatic injury to the left knee during service, the examiner should consider and discuss whether this injury led to the Veteran's subsequent osteoarthritis of the left knee.

Right Ear Hearing Loss

As to the claim for entitlement to service connection for right ear hearing loss, the Veteran was afforded a VA examination in January 2013.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported a history of military noise exposure as an air cargo specialist.  He reported working on the flight lines.  The Veteran denied post-service occupational noise exposure, but he acknowledged recreational noise exposure from hunting.  The examiner indicated that audiograms dated in June 1971, August 1971, March 1972, November 1974, February 1975, and July 1975 all documented bilateral, normal hearing acuity for VA purposes.  

The examiner found that it was at least as likely as not that the Veteran's left ear hearing loss was due to military noise exposure.  He explained that although the Veteran's hearing was normal at induction and separation for VA rating purposes, a significant threshold shift during service was noted at 4KHz in the left ear.  The examiner indicated that there were no significant threshold shifts in the right ear.  The examiner therefore found that it was less than likely the Veteran's right ear hearing loss was due to military noise exposure.  The examiner noted that factors that could not be ruled out as contributing to the Veteran's hearing loss included aging, diabetes, and history of recreational noise exposure.

The Board finds this opinion inadequate because the examiner did not note the shift of hearing acuity in the Veteran's right ear during service or the diagnosis of mild bilateral high frequency hearing loss at discharge.  In light of the foregoing, an addendum opinion must be obtained which addresses the etiology of the Veteran's right ear hearing loss, with consideration of the above-mentioned evidence.  

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the January 2013 VA 
	examiner to clarify whether the Veteran had a left 
	knee disability during the appeal period, and to obtain 
	an addendum opinion regarding the etiology of any 
	diagnosed left knee disability.  If the January 2013 VA 
	examiner is not available, the claims folder should be 
	reviewed by another examiner.  The claims folder, 
	including a copy of this remand, should be reviewed 
	by the examiner.
   
The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability was etiologically related to the Veteran's active duty service, to specifically include the injury to his left knee in service.
   
   The examiner should specifically address and discuss 
   the Veteran's left knee injury in service in February 
   1972, when he was struck by a car and diagnosed with 
   a torn left medial collateral ligament.  The examiner 
   should also address whether the traumatic injury to the 
   left knee in service could have resulted in 
   osteoarthritis of the left knee.
   
   The examiner is advised that the Veteran was 
   competent to report his symptoms and history, and
   such reports, including those of continuity of 
   symptomatology, must be acknowledged and 
   considered in formulating any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.  

2.   Return the claims file to the January 2013 VA
   examiner to obtain an addendum opinion regarding 
	the etiology of the Veteran's right ear hearing loss.  If 
	the January 2013 VA examiner is not available, the 
	claims folder should be reviewed by another 
	examiner.  The claims folder, including a copy of this 
	remand, should be reviewed by the examiner.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ear hearing loss was etiologically related to the Veteran's active duty service, to specifically include the history of noise trauma while serving as an air cargo specialist.
   
   For the purposes of this opinion, the examiner should 
   concede that the Veteran was exposed to noise in 
   service.  The examiner should specifically address and 
   discuss the shift of hearing acuity in the Veteran's 
   right ear during service and the diagnosis of high 
   frequency bilateral hearing loss at discharge.
   
   The examiner is advised that the Veteran was 
   competent to report his symptoms and history, and
   such reports, including those of continuity of 
   symptomatology, must be acknowledged and 
   considered in formulating any opinion.
   
   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.   
   
3.   Thereafter, adjudicate the issues of entitlement to 
	service connection for a left knee disability and right 
	ear hearing loss.  If either of the issues are denied, a 
	supplemental statement of the case should be provided 	to the appellant and her representative after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


